In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-12-0486-CV
                              ________________________


                    In the Interest of N.F., D.F., J.F., and M.F., Children



                       On Appeal from the County Court at Law No. 2
                                  Lubbock County, Texas
               Trial Court No. 2003-522,865, Honorable Kevin Hart, Presiding


                                       May 7, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Donald Fierro had his parental rights to N.F., D.F., J.F. and M.F.

terminated and has appealed from that order. Appellant’s appointed counsel has filed a

motion to withdraw, together with an Anders brief wherein she certified that, after

diligently searching the record, she has concluded that the appeal is without merit.

Appellant filed a response to the Anders brief wherein he contended that 1) he was

unable to access the record on the DVD mailed to him by his attorney, 2) trial counsel

was ineffective and 3) the trial court erred in terminating his rights because the evidence
was insufficient to support termination. We then directed appellant’s attorney to provide

him with a paper record and extended his time to file a response to April 29, 2013. To

date, no other response has been filed. Nor has appellant sought any additional time to

respond.

      In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal which included the sufficiency of the evidence

to support termination under the statutory ground (E) as alleged in the termination

petition. However, counsel then proceeded to explain how the evidence was sufficient

to support this ground and explained how only one sufficient ground supported

termination.

      In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). Upon conducting that review, we

determined that appellant 1) had notice of the grounds proffered for terminating his

parental rights, 2) appeared at the hearing by teleconference, and 3) through counsel,

had the opportunity to defend against the accusations, present evidence and cross-

examine witnesses. Furthermore, the evidence presented at trial legally and factually

supported at least one of the grounds for termination. See In re P.E.W., 105 S.W.3d
771, 777 (Tex. App.–Amarillo 2003, no pet.) (holding that though the trial court found

several statutory grounds warranting termination of the parent/child relationship, we

need not determine whether each enjoys the requisite amount of evidentiary support.

Instead, the decision may be affirmed if the evidence supports the existence of one

ground and that termination is in the best interest of the child). The record also contains



                                            2
evidence upon which the trial court could clearly and convincingly find that termination

of appellant’s parental rights was in the best interest of the child.

       Accordingly, having found no arguable merit to the appeal, we affirm the order for

termination and grant counsel’s motion to withdraw.



                                                   Brian Quinn
                                                   Chief Justice




                                              3